Citation Nr: 0807199	
Decision Date: 03/03/08    Archive Date: 03/12/08	

DOCKET NO.  07-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to May 31, 1990 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1968 
to May 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  A BVA decision dated in April 1998, which denied 
entitlement to an effective date prior to May 31, 1990 for 
the grant of a 100 percent evaluation for PTSD, was affirmed 
by the United States Court of Appeals for Veterans Claims in 
a decision dated in October 1999.  

2.  The evidence associated with the claims file subsequent 
to the April 1998 BVA decision, by itself, or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The April 1998 BVA decision, which denied entitlement to 
an effective date prior to May 31, 1990 for the grant of a 
100 percent evaluation for PTSD, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).  

2.  The evidence received subsequent to the Board's 
April 1998 decision is not new and material and the claim for 
entitlement to an effective date prior to May 31, 1990 for 
the grant of a 100 percent evaluation for PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty 
to assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  While 
the RO did provide notice to the veteran in connection with a 
claim being decided as an original claim on the merits, it is 
not clear whether this notice satisfies the VA's "duty to 
notify" obligation in this case.  

In that regard, the claim before the Board involves a 
determination of whether new and material evidence has been 
submitted to reopen a previously denied claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
PTSD.  The Court has specified that a more detailed notice is 
required in such situations.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That more detailed notice was not provided to 
the veteran in this case.  Nevertheless, the Board finds that 
further notice is unnecessary in this case because it is the 
law, and not the underlying facts or the development of the 
facts that are dispositive in the matter before the Board, 
and because the veteran's claim for VA benefits must be 
denied due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
notice provisions of the Veterans Claims Assistance Act can 
have no effect on the appeal.  Manning v. Principi, 16 Vet. 
App. 534 (2002).  The Board further notes that the Court has 
held that when there is an error in the notice, or in this 
case, the absence of appropriate notice, there is no 
prejudice to a claimant as a result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
2006).  Therefore, the Board believes that a decision in this 
case can be promulgated without prejudice to the veteran 
since the law is dispositive in this case.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 2006).  Therefore, the Board finds that the 
duty to notify and duty to assist have been satisfied and 
will proceed to a decision on the veteran's appeal.  

By way of background, a rating decision dated in 
September 1997 assigned an effective date of May 31, 1990 for 
a 100 percent evaluation for PTSD.  The veteran appealed that 
decision to the BVA, and in a decision dated in April 1998, 
the Board affirmed the RO's decision and denied an effective 
date prior to May 31, 1990 for a 100 percent evaluation for 
PTSD.  The veteran then appealed that decision to the Court, 
and in a Memorandum Decision dated in October 1999, the Court 
affirmed the Board's decision.  As such, the Board's 
April 1998 decision is final.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Also, VA laws and regulations provide that the effective date 
of an award or an evaluation based a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii)

However, the Board is of the opinion that it need not address 
whether the additional evidence submitted by the veteran is 
new and material and sufficient to reopen the claim.  This is 
because even were the Board to find that new and material 
evidence had been submitted to reopen the previously denied 
claim, the effective date for the award would be the date the 
request to reopen the previously denied claim was received by 
the RO, or in this case, December 14, 2005.  As indicated 
above, the effective date relating to the veteran's PTSD was 
assigned by the RO in a decision dated in September 1997.  
That decision was appealed first to the BVA and then to the 
Court, and both the BVA and the Court affirmed the RO's 
September 1997 decision.  As such, the decision assigning 
May 31, 1990 as the effective date for the grant of a 
100 percent evaluation for the veteran's PTSD is final.  

That being the case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), has made it clear that 
a claimant could attempt to overcome the finality of a 
decision in an attempt to gain an earlier effective date in 
one of two ways:  by a request for revision of the 
administrative adjudicative decision based on clear and 
unmistakable error, or by a claim to reopen based on new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006), citing Cook v. Principi, 318 F. 3d 1334, 1339 
(Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) 
("a decision by the Secretary...is subject to revision on the 
grounds of clear and unmistakable error.  If the evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C.A. § 5108 ("if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the disposition of the claim.)  Andrews v. 
Nicholson, 421, F.3d 1278, 1271 (Fed. Cir. 2005).  

As the Court explained in Rudd v. Nicholson, 20 Vet. App. 
296, 299, of the two, because the proper effective date for 
an award based on a claim to reopen can be no earlier than 
the date on which the claim was received, 38 U.S.C.A. 
§ 5110(a), only a request for revision premised on clear and 
unmistakable error could result in the assignment of an 
earlier effective date for the assignment of a 100 percent 
evaluation for the veteran's PTSD.  See Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005) ("Absent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.").  

Therefore, even were the Board to find new and material 
evidence had been submitted to reopen the previously denied 
claim, the effective date of any award would be the date of 
the veteran's reopened claim, or December 2005, a point in 
time in which the veteran was already in receipt of a 
100 percent evaluation for his PTSD.  Nevertheless, the Board 
would observe that the additional evidence associated with 
the claims file consists of additional VA medical records, 
and statements from the veteran including his contention that 
he should be assigned an effective date retroactive to the 
date he was originally diagnosed with PTSD in 1990.  The 
Board notes that this contention is identical to the 
statement related in the veteran's October 1997 Substantive 
Appeal filed in connection with the veteran's earlier appeal.  
Consequently, the Board finds that this evidence is not both 
new and material and sufficient to reopen the previously 
denied claim, since it is essentially duplicative and 
cumulative of the evidence and contentions previously set 
forth and considered at the time of the Board' April 1999 
decision and the Court's 1999 decision.  Accordingly, the 
claim for an effective date prior to May 31, 1990 for the 
award of a 100 percent evaluation for PTSD is not reopened 
and the benefit remains denied.  


ORDER

New and material evidence not having been submitted, the 
claim for an effective date prior to May 31, 1990 for a 
100 percent evaluation for PTSD remains denied.  



	                        
____________________________________________
	S. F. SYLVESTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


